Title: To Benjamin Franklin from Jonathan Williams, Jr., 2 July 1779
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & honoured Sir.
Nantes July 2. 1779.
My Examination is begun & goes on very well, my Judges are compleat Merchants and their apparent Satisfaction pleases me. We have found the Letter I wrote you for last Post so you need not trouble yourself about it, but as you have incoporated Mr. Lees Answer to your desire, that he would “support his accusations, or give his further Reasons if he has any”, in a private Letter to me, please to send me down either Mr. Lees original Letter or an attested Copy of it that it may be received as a piece of authority to remain with my Judges. This Letter must be about the beginning of last April.
The Gentlemen have concluded to give Mr Lee Information that they are sitting, so as to leave no Excuse for hereafter saying he had not an Opportunity of supporting his Charges; the Letter will probably be sent to you, if so please to send it to Mr Lee by some person to put it into his own hand and let that Person return a certificate of its delivery specifiing the Day the hour & the place. I shall give you a line every Post to let you know how affairs go on, but you may be very easy on my Account, for I shall come out of the Trial without a Stain, and I trust with honour & applause. I am ever with the greatest Respect Your dutifull & affectionate Kinsman
Jona Williams J


Mr Schweighauser has in writing declined sitting, and given his Health for an Excuse.— As this is the Case the number is reduced to four, & least an Umpire should be wanted I have desired the Gentn. previously to name one & they have chosen Commodore Gillon, I shall therefore be obliged to you to give a Letter to them requesting them to add Commodore Gillon to the Number, which will give me the advantage of his Signature; otherwise I can’t have it unless there is an Occasion for an Umpire. In expectation of this I shall desire the Commodore to sit during the whole examination. Please to answer by return of Post for time is precious to me now.

 
Notation: Williams Jona. July 2. 1779.
